HATHAWAY, Judge,
specially concurring.
I agree with Judge Lacagnina’s opinion. I note that the defendant’s request to contact his attorney appears to have been in response to the Miranda warnings. His invocation of the right was honored independently of any condition, request or requirement that he submit to or decline a breathalyzer test. Campbell teaches that he was not entitled to consult legal counsel before deciding whether to take the test, but it does not require his election to take or decline the test before he becomes eligible to consult an attorney. I do not find appellant’s argument persuasive that a post factum analysis reveals that legal counsel would have guided defendant on the advisability of taking or declining the test. McNutt upholds the right to consult privately with counsel and no problem is presented in consultation delaying the testing. Once having afforded the defendant contact with counsel before settling the question of the breathalyzer test, the authorities’ refusal to respect the privacy demanded by the attorney/client relationship should not be tolerated.